Exhibit 10.1

 

 

 

 

 

 

 

 

ASHLAND GLOBAL HOLDINGS INC.

DEFERRED COMPENSATION PLAN FOR EMPLOYEES

(Amended and Restated Effective as of May 22, 2019)

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

ASHLAND GLOBAL HOLDINGS INC.

DEFERRED COMPENSATION PLAN FOR EMPLOYEES

(Amended and Restated Effective as of May 22, 2019)

 

WHEREAS, the Ashland Inc. Deferred Compensation Plan for Employees (2005) was
approved by the Board of Directors of Ashland Inc. on November 4, 2004 to be
effective January 1, 2005;

WHEREAS, the Plan as approved and effective reserved the right to amend it;

WHEREAS, the right to amend the Plan was exercised on April 21, 2005 by Ashland
Inc. amending and restating the Plan, effective January 1, 2005 and further
amending the Plan on October 28, 2005, October 7, 2008, and January 1, 2017,
with all amendments making the Plan effective as of January 1, 2005;

WHEREAS, Ashland Inc. was converted into Ashland LLC, a limited liability
company, and the shareholders of Ashland Inc. exchanged their shares of Ashland
Inc. stock for shares of Ashland Global Holdings Inc. and Ashland Global
Holdings Inc. became the sponsor of the Plan;

WHEREAS, Ashland Global Holdings Inc. desires to exercise the right to amend the
Plan and thereby institute the fourth amendment and restatement of the Plan;

NOW, THEREFORE, effective May 22, 2019, except as otherwise provided herein, the
Plan is amended and restated as follows:

1.

PURPOSE

The Plan is maintained primarily for the purpose of providing an opportunity to
defer compensation for retirement or other future purposes to a select group of
management or highly compensated employees (including former employees that met
these criteria when employed).  The obligations of the Company hereunder
constitute a mere promise to make the payments provided for in this Plan.  No
employee, his or her spouse or the estate of either of them shall have, by
reason of this Plan, any right, title or interest of any kind in or to any
property of the Company.  To the extent any Participant has a right to receive
payments from the Company under this Plan, such right shall be no greater than
the right of any unsecured general creditor of the Company.

2.

DEFINITIONS

The following definitions shall be applicable throughout the Plan:

(a)“Accounting Date” means the Business Day on which a calculation concerning a
Participant’s Compensation Account is performed, or as otherwise defined by the
Committee or the Company.

--------------------------------------------------------------------------------

(b)“Beneficiary” means the beneficiary elected under the Company’s 401(k) Plan,
or if none, then the estate of a deceased Participant.

(c)“Board” means the Board of Directors of Ashland Global Holdings Inc.

(d)“Business Day” means a day on which the New York Stock Exchange is open for
trading activity.

(e)“Change in Control” shall be deemed to have occurred if:

 

1.

there shall be consummated (A) any consolidation or merger of Ashland Global
Holdings Inc. (a “Business Combination”), other than a consolidation or merger
of Ashland Global Holdings Inc. into or with a direct or indirect wholly-owned
subsidiary, as a result of which the shareholders of Ashland Global Holdings
Inc. own (directly or indirectly), immediately after the Business Combination,
less than fifty percent (50%) of the then outstanding shares of common stock
that are entitled to vote generally for the election of directors of the
corporation resulting from such Business Combination, or pursuant to which
shares of Ashland Global Holdings Inc.’s Common Stock would be converted into
cash, securities or other property, other than a Business Combination in which
the holders of Ashland Global Holdings Inc.’s Common Stock immediately prior to
the Business Combination have substantially the same proportionate ownership of
common stock of the surviving corporation immediately after the Business
Combination, or (B) any sale, lease, exchange or transfer (in one transaction or
a series of related transactions) of all or substantially all the assets of
Ashland Global Holdings Inc., provided, however, that no sale, lease, exchange
or other transfer of all or substantially all the assets of Ashland Global
Holdings Inc. shall be deemed to occur unless assets constituting at least
eighty percent (80%) of the total assets of Ashland Global Holdings Inc. are
transferred pursuant to such sale, lease, exchange or other transfer;

 

2.

the shareholders of Ashland Global Holdings Inc. shall approve any plan or
proposal for the liquidation or dissolution of Ashland Global Holdings Inc.;

 

3.

any Person shall become the Beneficial Owner of securities of Ashland Global
Holdings Inc. representing twenty percent (20%) or more of the combined voting
power of Ashland Global Holdings Inc.’s then outstanding securities ordinarily
(and apart from rights accruing in special circumstances) having the right to
vote in the election of directors, as a result of a tender or exchange offer,
open market purchases, privately-negotiated purchases or otherwise, without the
approval of the Board; or

 

4.

at any time during a period of two (2) consecutive years, individuals who at the
beginning of such period constituted the Board shall cease for any reason to
constitute at least a majority thereof, unless the election or the

Ashland DCP Employees

- 2 -

 

--------------------------------------------------------------------------------

 

nomination for election by Ashland Global Holdings Inc.’s shareholders of each
new director during such two- (2-) year period was approved by a vote of at
least two-thirds (2/3) of the directors then still in office who were directors
at the beginning of such two- (2-) year period.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of (1) the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
Common Stock of Ashland Global Holdings Inc. immediately prior to such
transaction or series of transactions continue to have substantially the same
proportionate ownership in an entity which owns all or substantially all of the
assets of Ashland Global Holdings Inc. immediately following such transaction or
series of transactions or (2) the repurchase by Ashland Global Holdings Inc. of
outstanding shares of Common Stock or other securities pursuant to a tender or
exchange offer.

(f)“Code” means the Internal Revenue Code of 1986, as amended.

(g)“Committee” means the Compensation Committee of the Board or its designee.

(h)“Common Stock” means the common stock, $.01 par value, of Ashland Global
Holdings Inc.

(i)“Common Stock Fund” means that hypothetical investment option, approved by
the Committee, in which a Participant’s Compensation Account may be deemed to be
invested and may earn income based on a hypothetical investment in Common Stock.

(j)“Company” means Ashland Global Holdings Inc. (as successor Plan sponsor to
Ashland Inc.) and any successor thereto.

(k)“Compensation” means any employee compensation determined by the Committee or
the Company to be properly deferrable under the Plan.

(l)“Compensation Account(s)” means the Deferral Account (also known as the
Retirement Account), the In-Service Account (also known as the Flexible
Distribution Account(s)), the Excess Plan Account and/or the SERP Account.  

(m)“Corporate Human Resources” means the Corporate Human Resources Department of
the Company.

(n)“Credit Date” means the date Compensation otherwise would have been paid to
the Participant if such Compensation was not Deferred Compensation.

(o)“Deferral Account” also known as “Retirement Account” means the account(s),
established annually as determined by the Committee or the Company, described in
Section 9(a) to which the Participant’s Deferred Compensation is credited and
from which distributions are made.

(p) “Deferred Compensation” means the Compensation the Participant elects to
defer pursuant to the Plan, which is credited to the Participant’s Compensation
Account(s).

Ashland DCP Employees

- 3 -

 

--------------------------------------------------------------------------------

(q)“Disability” means that a Participant is unable to engage in any substantial
gainful activity because of a medically determinable physical or mental
impairment that is expected to result in death or last for a continuous period
of twelve (12) or more months, all within the meaning of Code section
409A.  Corporate Human Resources or its delegate shall determine whether a
Participant has incurred a Disability.

(r)“Election” means a Participant’s delivery of a notice of election to defer
payment of all or a portion of his or her Compensation under the terms of the
Plan.  Such notice shall also include instructions specifying the time(s) the
Deferred Compensation will be paid and the form (i.e., lump sum or installments)
in which it will be paid.  Such Elections may be annual or evergreen (as
determined by the Committee or the Company), and shall comply with Code section
409A to the extent applicable, and be irrevocable except as otherwise provided
in the Plan or pursuant to Treasury guidance.  Elections shall be in the form,
and made and delivered, as prescribed by the Committee or the Company.

(s)“Employee” means a full-time, regular salaried employee (which term shall be
deemed to include officers) of the Company and its present and future Related
Entities.

(t)“ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

(u)“Exchange Act” means the Securities Exchange Act of 1934, as amended.

(v)“Excess Payments” means payments made to a Participant pursuant to the Plan
and the Excess Plan.  These are amounts that a Participant deferred from the
Excess Plan to this Plan which were transferred to this Plan at a time when the
amounts were payable under the Excess Plan and held in an Excess Plan Account
for the Participant.

(w)“Excess Plan” means the Ashland Inc. Nonqualified Excess Benefit Pension Plan
transferred by Ashland Inc. to, and assumed by, Valvoline LLC effective as of
September 1, 2016, as it now exists or as it may hereafter be amended.

(x)“Fair Market Value” means the price of a share of Common Stock, as reported
on the Composite Tape for New York Stock Exchange issues on the date and at the
time designated by the Company.

(y)“In-Service Account(s)” also known as “Flexible Distribution Account(s)”
means the account(s), established annually as determined by the Committee or the
Company, described in Section 9(b) to which the Participant’s Deferred
Compensation is credited and from which distributions are made.  

(z)“Participant” means an Employee who is a highly-compensated or management
employee selected to participate in the Plan and who has elected to defer
payment of all or a portion of his or her Compensation under the Plan or who
otherwise has a Compensation Account in the Plan.

(aa)“Performance-Based Compensation” means Compensation that meets requirements
specified by the Secretary of the Treasury, including Treasury Regulation
section

Ashland DCP Employees

- 4 -

 

--------------------------------------------------------------------------------

1.409A-1(e).  Performance-Based Compensation will include the attributes that it
is variable, contingent on the satisfaction of pre-established metrics and is
not readily ascertainable at the time of the Election to defer such compensation
under Section 8(b).

(bb)“Plan” means this Ashland Global Holdings Inc. Deferred Compensation Plan
for Employees (Amended and Restated Effective January 1, 2017) as it now exists
or as it may hereafter be amended.

(cc)“Plan Year” means the calendar year.  

(dd)“Related Entities” means (a) any corporation that is a member of a
“controlled group of corporations” as defined in Code section 414(b) that
includes the Company, and (b) any trade or business that is under “common
control” as defined in Code section 414(c) that includes the Company.

(ee) “Secretary of the Treasury” or “Treasury” means the United States
Department of Treasury.

(ff)“Separation from Service” or “Termination” means a termination from
employment resulting in a cessation of performing active service for the Company
and the Related Entities.  An Employee is considered to incur a Separation from
Service on the date the Employee terminates employment with the Company and the
Related Entities or when it is reasonably anticipated that the Employee’s
services to the Company and the Related Entities will permanently decrease to
twenty percent (20%) or less of the average amount of services performed for the
Company during the immediately preceding thirty-six (36) month period (or period
of total employment if less than thirty-six (36) months).  Notwithstanding
anything in the foregoing to the contrary, a Separation from Service does not
occur as a result of military leave, sick leave or other bona fide leave of
absence not exceeding six (6) months or the period during which the Employee
retains a right to reemployment.

(gg)“SERP” means the Amended and Restated Ashland Inc. Supplemental Early
Retirement Plan for Certain Employees transferred by Ashland Inc. to, and
assumed by, Valvoline LLC effective as of September 1, 2016, as it now exists or
as it may hereafter be amended.

(hh)“Specified Employee” means, for a particular Plan Year, any Employee who was
“specified employee” within the meaning of Section 409A of the Code and using
the identification methodology selected by the Company from time to time.

(ii)“Stock Unit(s)” means the share equivalents credited to the Common Stock
Fund of a Participant’s Compensation Account pursuant to Section 6.

(jj)“Unforeseeable Emergency” means a severe financial hardship of a Participant
(that cannot be alleviated by compensation or reimbursement received insurance
companies or otherwise as provided in Treasury Regulation Section
1.409A-3(i)(3)) because of (i) an illness or accident of the Participant, the
Participant’s spouse or dependent (as defined in Code section 152(a)); (ii) a
loss of the Participant’s property due to casualty; or (iii) such other similar
extraordinary unforeseeable circumstances because of events beyond the control
of the Participant.  

Ashland DCP Employees

- 5 -

 

--------------------------------------------------------------------------------

Corporate Human Resources or its delegate shall determine whether a Participant
has incurred an Unforeseeable Emergency.

3.

SHARES; ADJUSTMENTS IN EVENT OF CHANGES IN CAPITALIZATION

(a)Shares Authorized for Issuance.  There shall be reserved for issuance under
the Plan 941,716 shares of Common Stock (as adjusted on May 12, 2017 pursuant to
Section 3(c) below), subject to further adjustment pursuant to subsection (c)
below.

(b)Units Authorized for Credit.  The maximum number of Stock Units that may be
credited to Participants’ Compensation Accounts under the Plan is 2,825,147 (as
adjusted on May 12, 2017 pursuant to Section 3(c) below), subject to further
adjustment pursuant to subsection (c) below.

(c)Adjustments in Certain Events.  In the event of any change in the outstanding
Common Stock of the Company by reason of any stock split, share dividend,
recapitalization, merger, consolidation, reorganization, combination, or
exchange or reclassification of shares, split-up, split-off, spin-off,
liquidation or other similar change in capitalization, or any distribution to
common shareholders other than ordinary cash dividends, the number or kind of
shares or Stock Units that may be issued or credited under the Plan shall be
automatically adjusted so that the proportionate interest of the Participants
shall be maintained as before the occurrence of such event.  Such adjustment
shall be conclusive and binding for all purposes of the Plan.

4.

ELIGIBILITY

The Committee shall have the authority to select from management and/or highly
compensated Employees those Employees who shall be eligible to participate in
the Plan; provided, however, that employees and/or retirees who have elected to
defer an amount into this Plan from another plan sponsored or maintained by the
Company, the terms of which allowed such employee or retiree to make such a
deferral election into this Plan, shall be considered to be eligible to
participate in this Plan.

5.

ADMINISTRATION

Full power and authority to construe, interpret and administer the Plan shall be
vested in the Company and the Committee or one or more of their delegates.  This
power and authority includes, but is not limited to, selecting Compensation
eligible for deferral, establishing deferral terms and conditions and adopting
modifications, amendments and procedures as may be deemed necessary, appropriate
or convenient by the Committee.  This power and authority also includes, without
limitation, the ability to construe and interpret provisions of the Plan, make
determinations regarding law and fact, reconcile any inconsistencies between
provisions in the Plan or between provisions of the Plan and any other statement
concerning the Plan, whether oral or written, supply any omissions to the Plan
or any document associated with the Plan, and to correct any defect in the Plan
or in any document associated with the Plan.  Decisions of the Company and the
Committee (or their delegates) shall be final, conclusive and binding upon all
parties.  Day-to-day administration of the Plan shall be the responsibility of
Corporate Human Resources.  The administration of and all interpretations under
the Plan shall be made consistent with all applicable law.

Ashland DCP Employees

- 6 -

 

--------------------------------------------------------------------------------

6.

PARTICIPANT COMPENSATION ACCOUNT(S)

Upon election to participate in the Plan, there shall be established a Deferral
Account and/or In-Service Account(s), as designated by the Participant, to which
there shall be credited any Deferred Compensation, as of each Credit Date.  Each
such Compensation Account shall be credited (or debited) on each Accounting Date
with hypothetical income (or hypothetical loss) based upon a hypothetical
investment in any one or more of the investment options available under the
Plan, as prescribed by the Committee, for the particular Compensation credited,
which may include a Common Stock Fund, as elected by the Participant under the
terms of Section 8.  The crediting or debiting on each Accounting Date of
hypothetical income (or hypothetical loss) shall be made for the respective
amounts that were subject to each Election under Section 8.  All investments of
a Participant’s Compensation Account, including, but not limited to Stock Units
in which such Participant’s Compensation Account may be invested in the Common
Stock Fund, shall be on each relevant Accounting Date valued at Fair Market
Value.  Additionally, all distributions, investments and investment exchanges
allowed and made under the Plan shall be as of the relevant Accounting Date at
Fair Market Value.

7.

EARLY WITHDRAWAL

(a)Unforeseeable Emergency.  A Participant or a Participant’s legal
representative may submit an application for a distribution from either a
Deferral Account or an In-Service Account because of an Unforeseeable
Emergency.  The amount of the distribution shall not exceed the amount necessary
to satisfy the needs of the Unforeseeable Emergency.  Such distribution shall
include an amount to pay taxes reasonably anticipated as a result of the
distribution.  The amount allowed as a distribution under this Section 7(a)
shall take into account the extent to which the Unforeseeable Emergency may be
relieved by reimbursement, insurance or liquidation of the Participant’s assets
(but only to the extent such liquidation would itself not cause a severe
financial hardship).  The distribution shall be made in a single sum and paid as
soon as practicable (but not later than sixty (60) days) after the application
for the distribution on account of the Unforeseeable Emergency is approved.  The
provisions of this Section 7(a) shall be interpreted and administered in
accordance with applicable guidance that may be issued by the Treasury.

(b)Disability.  A Participant or a Participant’s legal representative may submit
an application for a distribution from the Deferral Account and In-Service
Account because of the Participant’s Disability.  The distribution shall be made
in a single sum and paid as soon as practicable (but not later than sixty (60)
days) after the application for the distribution on account of the Participant’s
Disability is approved.  The provisions of this Section 7(b) shall be
interpreted and administered in accordance with applicable guidance that may be
issued by the Treasury.  If such guidance should allow an election of a period
or form of distribution at the time of the application for a distribution on
account of the Participant’s Disability then the Plan shall allow such
elections.

(c)Prohibition on Acceleration.  Except as otherwise provided in the Plan and
except as may be allowed in guidance from the Secretary of the Treasury,
distributions from a Participant’s Compensation Account(s) may not be made
earlier than the time such amounts would otherwise be distributed pursuant to
the terms of the Plan.

Ashland DCP Employees

- 7 -

 

--------------------------------------------------------------------------------

8.

DEFERRAL ELECTIONS

(a)General.  The Company or the Committee shall determine the timing of the
filing of the appropriate Election forms.  An effective Election may not be
revoked or modified except as otherwise determined by the Company or the
Committee or as stated herein.  

(b)Permissible Deferral Election.  A Participant’s Election to defer
Compensation may only be made in the taxable year before the Compensation is
earned, with two (2) exceptions.  The first exception applies to a Participant
during his or her first (1st) year of eligibility to participate in the
Plan.  In that event such a Participant may, if so offered by the Company or the
Committee, elect to defer Compensation for services performed after the
Election, provided that the Election is made within thirty (30) days of the date
the Participant becomes eligible to participate in the Plan.

The second exception is with respect to an election to defer Performance-Based
Compensation.  If Performance-Based Compensation is based on services of a
Participant performed over a period of at least twelve (12) months, then the
Participant may, if so offered by (and on the terms and limitations specified
by) the Company or the Committee, make an Election to defer all or part of such
Performance-Based Compensation not later than six (6) months before the end of
such service period.

A Participant’s Election under this Section 8(b) shall specify the amount or
percentage of Compensation deferred and specify the time and form of
distribution from among those described in Section 9 of the Plan.  Each Election
to defer Compensation is a separate election regarding the time and form of
distribution.

(c)Hypothetical Investment Alternatives — Existing Balances.  A Participant may
elect to change an existing selection as to the investment alternatives in
effect with respect to an existing Compensation Account (in increments
prescribed by the Committee or the Company) as often, and with such
restrictions, as determined by the Committee or by the Company.  If a
Participant fails to make an investment selection for his or her Compensation
Account, the Committee or the Company may prescribe a default selection or
selections in any manner that appears reasonable in their discretion.

9.

DISTRIBUTION

(a)Deferral Account.  In accordance with a Participant’s Election under Section
8, but subject to Sections 7 and 11, amounts subject to such Election in the
Deferral Account (determined in accordance with Section 6) shall be distributed
-

 

1.

Upon a Participant’s Separation from Service as either a lump sum or in
installments not exceeding fifteen (15) years; provided, however, that the
distribution to a Participant who is a Specified Employee must not be made
before the earliest of the date that is six (6) months after the Participant’s
Separation from Service or the date of the Participant’s death;

 

2.

For Elections made prior to October 1, 2016, upon a Participant’s death to the
Participant’s Beneficiary as either a lump sum or in installments not

Ashland DCP Employees

- 8 -

 

--------------------------------------------------------------------------------

 

exceeding fifteen (15) years from the date of the Participant’s death; or for
Elections made on or after October 1, 2016, upon a Participant’s death to the
Participant’s Beneficiary in a lump sum; or

 

3.

At a specified time or under a fixed schedule not exceeding fifteen (15) years
from the Participant’s Separation from Service.

(b)In-Service Account.  In accordance with a Participant’s Election under
Section 8, but subject to Sections 7 and 11, amounts subject to such Election in
an In-Service Account (determined in accordance with Section 6) shall be
distributed -

 

1.

For Elections made prior to October 1, 2016, upon a Participant’s death to the
Participant’s Beneficiary as either a lump sum or in installments not exceeding
fifteen (15) years; or for Elections made on or after October 1, 2016, upon a
Participant’s death to the Participant’s Beneficiary in a lump sum; or

 

2.

At a specified time or under a fixed schedule not less than two (2) years
measured from the beginning of the Plan Year after the Plan Year in which the
Election is made and not exceeding fifteen (15) years measured from the
beginning of the Plan Year after the Plan Year in which the Election is made.

(c)Excess Plan and SERP Accounts.  In accordance with a Participant’s Election,
but subject to Sections 7 and 11, amounts subject to such Election in either the
Excess Plan Account or SERP Account, or both (determined in accordance with
Section 6) shall be distributed -

 

1.

Upon a Participant’s Separation from Service and entitlement to a distribution
under the Excess Plan and/or SERP, as applicable, as either a lump sum or in
installments not exceeding fifteen (15) years from the date the Participant was
entitled to a distribution under the Excess Plan and/or SERP, as applicable;
provided, however, that the distribution to a Participant who is a Specified
Employee must not be made before the earliest of the date that is six (6) months
after the Participant was entitled to a distribution under the Excess Plan
and/or SERP, as applicable or the date of the Participant’s death;

 

2.

For Elections made prior to October 1, 2016, upon a Participant’s death to the
Participant’s Beneficiary as either a lump sum or in installments not exceeding
fifteen (15) years from the date of the Participant’s death; or for Elections
made on or after October 1, 2016, upon or Participant’s death to Participant’s
Beneficiary in a lump sum; or

 

3.

At a specified time or under a fixed schedule not exceeding fifteen (15) years
from the date the Participant incurred a Separation from Service and was
entitled to a distribution under the Excess Plan and/or SERP, as applicable.

Ashland DCP Employees

- 9 -

 

--------------------------------------------------------------------------------

(d)Medium of Distribution and Default Method.  A Participant’s Deferral Account,
In-Service Account, Excess Plan Account and/or SERP Account shall be distributed
in cash; provided that any amounts credited to the Common Stock Fund shall be
distributed in whole shares of Common Stock with any remainder distributed in
cash.  If no Election is made by a Participant as to the distribution or form of
payment from one or more of his or her Compensation Account(s), upon the
earliest time that a distribution from such account is to be made pursuant to
the terms of the Plan, such account shall be paid in cash or shares of Common
Stock (or a combination of both) as determined above in a lump sum within sixty
(60) days following the Participant’s Separation from Service (provided that if
such sixty (60) day period begins in one calendar year and ends in the next
calendar year, the Participant shall have no right, directly or indirectly, to
designate the calendar year of payment).

(e)Election to Delay the Time or Change the Form of Distribution.  A Participant
may make an Election to delay the time of a distribution or change the form of a
distribution, or may elect to do both, with respect to an amount that would be
payable pursuant to an Election (except in the event of a distribution on
account of the Participant’s death) if all of the following requirements are met
-

 

1.

Such an Election may not take effect until at least twelve (12) months after it
is made;

 

2.

Any delay to the distribution that would take effect because of the Election is
at least to a date five (5) years after the date the distribution otherwise
would have begun; and

 

3.

Such an Election may not be made less than twelve (12) months before the date of
the first scheduled payment.

(f)Distribution Exceptions.  Notwithstanding anything in the Plan to the
contrary, the following shall apply to the distribution of Contribution
Accounts:

 

1.

Distribution pursuant to a domestic relations order as described in Section 12;

 

2.

Distribution of a Participant’s or Beneficiary’s Compensation Accounts shall be
made in a single lump sum payment as soon as possible provided the distribution
will be of the entirety of the Participant’s or Beneficiary’s Compensation
Accounts and the distribution does not exceed the adjusted Code section 402(g)
limit; and

 

3.

Distribution or suspension of contributions may be made in the discretion of the
Company for any other permitted purpose under Treas. Reg. section
1.409A-3(j)(4)(ii)-(xiv).

(g)Timing of Payments to Specified Employees.  Notwithstanding anything in the
Plan to the contrary, if a Participant is a Specified Employee as of the date of
his or her Separation from Service, then no distribution/payment of such
Participant’s Compensation Accounts shall be made upon the Participant’s
Separation from Service until the first payroll date of the seventh month

Ashland DCP Employees

- 10 -

 

--------------------------------------------------------------------------------

following the Participant’s Separation from Service (or, if earlier, upon the
date of the Participant’s death or such other earlier time as would not result
in a tax or penalty under Code section 409A) (the “Specified Employee Payment
Date”).  Any payments to which a Specified Employee otherwise would have been
entitled under the Plan during the period between the Participant’s Separation
from Service and the Specified Employee Payment Date shall be accumulated and
paid in a lump sum payment on the Specified Employee Payment Date.

10.

BENEFICIARY

If the Participant dies before receiving distribution of all amounts due
hereunder, the remaining unpaid amounts shall be paid in one lump sum to the
Participant’s Beneficiary under this Plan.

11.

CHANGE IN CONTROL

In the event of a Change in Control, the Company shall reimburse a Participant
for the legal fees and expenses incurred if the Participant is required to seek
to obtain or enforce any right to distribution.  In the event that it is
determined that such Participant is properly entitled to a cash or other
distribution hereunder, such Participant shall also be entitled to interest
thereon payable in an amount equivalent to the Prime Rate of Interest quoted by
Citibank, N.A.  as its prime commercial lending rate on the subject date from
the date such distribution should have been made to and including the date it is
made.  Notwithstanding any provision of this Plan to the contrary, this Section
11 may not be amended after a Change in Control occurs without the written
consent of a majority in number of Participants.

12.

INALIENABILITY OF BENEFITS; UNFUNDED PLAN

The interests of the Participants and their Beneficiaries under the Plan may not
in any way be voluntarily or involuntarily transferred, alienated or assigned,
nor subject to attachment, execution, garnishment or other such equitable or
legal process.  A Participant or Beneficiary cannot waive the provisions of this
Section 12.  Notwithstanding anything contained herein to the contrary, valid
court ordered divisions of a Participant’s Compensation Account(s) pursuant to a
domestic relations order may be recognized and distributions may be made
pursuant to such an order provided that such distributions are consistent with
this Section 12.  A domestic relations order intended to assign a benefit
hereunder to a former spouse of a Participant must be delivered to the
Company.  The Company will review the order to determine if it is
qualified.  Upon notification by the Company that the order is qualified, the
spouse will be able to elect a distribution of the assigned benefit by the end
of the fifth calendar year following the calendar year during which the Company
or its delegate notifies the former spouse that the order is qualified.  In all
events, the entire assigned benefit must be distributed by the end of the fifth
calendar year following the calendar year during which the Company or its
delegate notifies the former spouse that the order is qualified.  The Company
may prescribe procedures that are consistent with this Section 12 and applicable
law to implement benefit assignments pursuant to qualified orders.

The Plan at all times shall be unfunded; and no provision shall be made at any
time with respect to segregating assets of any Participant for the payment of
any amounts hereunder.  The Plan constitutes a mere promise of the Company and
the Related Entities to make payments to

Ashland DCP Employees

- 11 -

 

--------------------------------------------------------------------------------

Participants (and, to the extent applicable, Participants’ Beneficiaries) in the
future.  Participants and their Beneficiaries and estates have rights only as
unsecured general creditors of the Company and the Related Entities.

13.

CLAIMS

(a)Initial Claim — Notice of Denial.  If any claim for benefits (within the
meaning of section 503 of ERISA) is denied in whole or in part, the Company
(which shall include the Company or its delegate throughout this Section 13)
will provide written notification of the denied claim to the Participant or
Beneficiary, as applicable, (hereinafter referred to as the claimant) in a
reasonable period, but not later than 90 days after the claim is received.  The
90 day period can be extended under special circumstances.  If special
circumstances apply, the claimant will be notified before the end of the 90 day
period after the claim was received.  The notice will identify the special
circumstances.  It will also specify the expected date of the decision.  When
special circumstances apply, the claimant must be notified of the decision not
later than 180 days after the claim is received.

The written decision will include:

 

1.

The reasons for the denial.

 

2.

Reference to the Plan provisions on which the denial is based.  The reference
need not be to page numbers or to section headings or titles.  The reference
only needs to sufficiently describe the provisions so that the provisions could
be identified based on that description.

 

3.

A description of additional materials or information needed to process the
claim.  It will also explain why those materials or information are needed.

 

4.

A description of the procedure to appeal the denial, including the time limits
applicable to those procedures.  It will also state that the claimant may file a
civil action under section 502(a) of ERISA (ERISA — §29 U.S.C. 1132).  The
claimant must complete the Plan’s appeal procedure before filing a civil action
in court.

If the claimant does not receive notice of the decision on the claim within the
prescribed time periods, the claim is deemed denied.  In that event the claimant
may proceed with the appeal procedure described below.

(b)Disability Claims Procedure. Notwithstanding Section 13(a) above, the
following will apply with regard to claims for a benefit which require a
determination of Disability (a “Disability Claim”). The Company will notify the
claimant of the Company’s determination within a reasonable period of time, but
in any event within 45 days after receipt of the Disability Claim by the
Company. The Company may extend the period for making the benefit determination
by 30 days if it determines that such an extension is necessary due to matters
beyond the control of the Plan and if it notifies the claimant, prior to the
expiration of the initial 45 day period, of circumstances requiring the
extension of time and the date by which the Company expects to render a
decision. The Company may further extend the period for making the benefit

Ashland DCP Employees

- 12 -

 

--------------------------------------------------------------------------------

determination by 30 days if it determines that such an extension is necessary
due to matters beyond the control of the Plan and if it notifies the claimant,
prior to the expiration of the first 30 day extension period, of the
circumstances requiring the extension of time and the date by which the Company
expects to render a decision. Any notice of extension under this Section 13(b)
shall include the standards on which entitlement to a disability-based benefit
is based, the unresolved issues that prevent a decision on the Disability Claim,
and the additional information needed to resolve those issues for which the
claimant will be afforded at least 45 days within which to provide the specified
information. Any denial related to a Disability Claim shall be written in a
manner calculated to be understood by the claimant.

The written decision will include:

 

1.

The reasons for the denial.

 

2.

Reference to the specific Plan provisions on which the denial is based.  

 

3.

A description of additional materials or information needed to process the
claim.  It will also explain why those materials or information are needed.

 

4.

A description of the procedure to appeal the denial, including the time limits
applicable to those procedures.  It will also state that the claimant may file a
civil action under section 502(a) of ERISA (ERISA — §29 U.S.C. 1132).  The
claimant must complete the Plan’s appeal procedure before filing a civil action
in court.

 

5.

A discussion of the denial, including an explanation of the basis for
disagreeing with or not the following: (a) the views presented by the claimant
to the Plan of health care professionals treating the claimant and vocational
professionals who evaluated the claimant, (b) the views of medical or vocational
experts whose advice was obtained on behalf of the Plan in connection with a
claimant’s claim denial, without regard to whether the advice was relied upon in
making the benefit determination, and (c) a disability determination regarding
the claimant presented by the claimant to the Plan made by the Social Security
Administration.

 

6.

If the denial is based on a medical necessity or experimental treatment or
similar exclusion or limit, either an explanation of the scientific or clinical
judgment for the determination, applying the terms of the Plan to the claimant’s
medical circumstances, or a statement that such explanation will be provided
free of charge upon request.

 

7.

Either the specific internal rules, guidelines, protocols, standards or other
similar criteria of the Plan relied upon in making the denial or a statement
that such rules, guidelines, protocols, standards or other similar criteria do
not exist.

Ashland DCP Employees

- 13 -

 

--------------------------------------------------------------------------------

 

8.

A statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s Disability Claim.

(c)Appeal of Denied Claim.  The claimant may file a written appeal of a denied
claim with the Company in such manner as determined from time to time.  The
Company is the named fiduciary under ERISA for purposes of the appeal of the
denied claim.  The Company may delegate its authority to rule on appeals of
denied claims and any person or persons or entity to which such authority is
delegated may re-delegate that authority.  The appeal must be sent at least 60
days after the claimant received the denial of the initial claim.  If the appeal
is not sent within this time, then the right to appeal the denial is waived.

The claimant may submit materials and other information relating to the
claim.  The Company will appropriately consider these materials and other
information, even if they were not part of the initial claim submission.  The
claimant will also be given reasonable and free access to or copies of
documents, records and other information relevant to the claim.

Written notification of the decision on the appeal will be delivered to the
claimant in a reasonable period, but not later than 60 days after the appeal is
received.  The 60 day period can be extended under special circumstances.  If
special circumstances apply, the claimant will be notified before the end of the
60 day period after the appeal was received.  The notice will identify the
special circumstances.  It will also specify the expected date of the
decision.  When special circumstances apply, the claimant must be notified of
the decision not later than 120 days after the appeal is received.

Special rules apply if the Company designates a committee as the appropriate
named fiduciary for purposes of deciding appeals of denied claims.  For the
special rules to apply, the committee must meet regularly on at least a
quarterly basis.

When the special rules for committee meetings apply the decision on the appeal
must be made not later than the date of the committee meeting immediately
following the receipt of the appeal.  If the appeal is received within 30 days
of the next following meeting, then the decision must not be made later than the
date of the second committee meeting following the receipt of the appeal.

The period for making the decision on the appeal can be extended under special
circumstances.  If special circumstances apply, the claimant will be notified by
the committee or its delegate before the end of the otherwise applicable period
within which to make a decision.  The notice will identify the special
circumstances.  It will also specify the expected date of the decision.  When
special circumstances apply, the claimant must be notified of the decision not
later than the date of the third committee meeting after the appeal is received.

In any event, the claimant will be provided written notice of the decision
within a reasonable period after the meeting at which the decision is made.  The
notification will not be later than 5 days after the meeting at which the
decision is made.

Whether the decision on the appeal is made by a committee or not, a denial of
the appeal will include:

Ashland DCP Employees

- 14 -

 

--------------------------------------------------------------------------------

 

1.

The reasons for the denial.

 

2.

Reference to the specific Plan provisions on which the denial is based.

 

3.

A statement that the claimant may receive free of charge reasonable access to or
copies of documents, records and other information relevant to the claim.

 

4.

A description of any voluntary procedure for an additional appeal, if there is
such a procedure.  It will also state that the claimant may file a civil action
under section 502(a) of ERISA (ERISA — §29 U.S.C. 1132).

If the claimant does not receive notice of the decision on the appeal within the
prescribed time periods, the appeal is deemed denied.  In that event the
claimant may file a civil action in court.  The decision regarding a denied
claim is final and binding on all those who are affected by the decision.  No
additional appeals regarding that claim are allowed.

(d)Appeal of Denied Disability Claim.  Notwithstanding Section 13(c) above, the
following will apply with regard to appeals of Disability Claims, other than
those Disability Claims determined under the Plan solely by reference to whether
the person is entitled to disability based benefits under the Social Security
Act or under a long term disability plan of the Company.  An appeal of a
Disability Claim must be brought within 180 days after receipt of the notice of
the claim denial.  Within 60 days after the Company receives a properly filed
request for appeal, the Company shall conduct such review and advise the
claimant in writing of its decision on appeal, unless special circumstances
require an extension of time for conducting the appeal. If an extension of time
for conducting the appeal is required, the Company shall provide the claimant
with written notice of the extension before the expiration of the initial 60-day
period, specifying the circumstances requiring an extension and the date by
which such appeal shall be completed (which date shall not be later than 120
days after the date on which the Company received the request for appeal).

In such an appeal, the Company (a) will not afford deference to the initial
determination made by the Company and will designate an individual to conduct
the appeal process who is neither the individual who made the denial that is the
subject of the appeal nor the subordinate of such individual; (b) in the case of
an appeal of any denial that is based in whole or in part on a medical judgment,
will consult with a health care professional who has appropriate training and
expertise in the field of medicine involved in the medical judgment, and who was
neither consulted in connection with the denial that is the subject of the
appeal, nor the subordinate of any such individual; (c) will identify any
medical or vocational experts whose advice was obtained on behalf of the Plan in
connection with a claimant’s claim denial, without regard as to whether the
advice was relied upon in making the benefit determination; and (d) will provide
the claimant, free of charge, with (i) any new or additional evidence
considered, relied upon, or generated by the Plan in connection with the
Disability Claim and (ii) the rationale for the determination on appeal. Such
evidence and rationale shall be provided as soon as possible and sufficiently in
advance of the date on which the written notice of the denial is required to be
provided to give the claimant a reasonable opportunity to respond prior to that
date. Any denial related to a Disability Claim shall be written in a manner
calculated to be understood by the claimant.

Ashland DCP Employees

- 15 -

 

--------------------------------------------------------------------------------

The written decision will include:

 

1.

The reasons for the denial.

 

2.

Reference to the specific Plan provisions on which the denial is based.

 

3.

A statement that the claimant may receive free of charge reasonable access to or
copies of documents, records and other information relevant to the claim.

 

4.

A statement of the claimant’s right to bring a civil action under Section 502(a)
of ERISA (ERISA — §29 U.S.C. 1132).

 

5.

A discussion of the denial, including an explanation of the basis for
disagreeing with or not the following: (a) the views presented by the claimant
to the Plan of health care professionals treating the claimant and vocational
professionals who evaluated the claimant, (b) the views of medical or vocational
experts whose advice was obtained on behalf of the Plan in connection with a
claimant’s claim denial, without regard to whether the advice was relied upon in
making the benefit determination, and (c) a disability determination regarding
the claimant presented by the claimant to the Plan made by the Social Security
Administration.

 

6.

If the denial is based on a medical necessity or experimental treatment or
similar exclusion or limit, either an explanation of the scientific or clinical
judgment for the determination, applying the terms of the Plan to the claimant’s
medical circumstances, or a statement that such explanation will be provided
free of charge upon request.

 

7.

Either the specific internal rules, guidelines, protocols, standards or other
similar criteria of the Plan relied upon in making the denial or a statement
that such rules, guidelines, protocols, standards or other similar criteria do
not exist.

(e)Exhaustion of Claims and Review Procedures. Following the exhaustion of the
claims procedures set forth herein and in the event of subsequent civil action,
the claimant shall be prohibited from presenting any evidence not considered by
or presented to the Company in accordance with the claims procedures hereunder.
No cause of action may be brought by a claimant who has received a claim denial
later than two years following the date of such claim denial.

14.

GOVERNING LAW

The provisions of this plan shall be interpreted and construed in accordance
with the laws of the State of Delaware, except to the extent preempted by
Federal law.

Ashland DCP Employees

- 16 -

 

--------------------------------------------------------------------------------

15.

AMENDMENTS

The Company may amend, alter or terminate this Plan at any time without the
prior approval of the Board or the Committee; provided, however, that the
Company may not, without approval by the Board:

(a)increase the number of securities that may be issued under the Plan (except
as provided in Section 3(c));

(b)materially modify the requirements as to eligibility for participation in the
Plan; or

(c)otherwise materially increase the benefits accruing to Participants under the
Plan; provided that, no amendment by the Company, Committee or the Board can
directly or indirectly deprive any current or former Participant or Beneficiary
of all or any portion of his vested Compensation Account which had accrued prior
to the amendment, except to the extent required by the Code or other applicable
law.

16.

COMPLIANCE WITH RULE 16b-3

It is the intention of the Company that the Plan comply in all respects with
Rule 16b-3 promulgated under Section 16(b) of the Exchange Act.

17.

COMPLIANCE WITH 409A

It is the intention of the Company and the Committee that the Plan be
administered in compliance with Code section 409A and the applicable guidance
issued thereunder by the Secretary of the Treasury.  Any provision that is found
to be inconsistent with Code section 409A or the applicable guidance issued
thereunder by the Secretary of the Treasury shall be reformed and applied by the
Company in a manner consistent with applicable law, as determined by the
Company.

18.

EFFECTIVE DATE

The Plan was approved by the Committee and adopted by the Company to be
effective as of January 1, 2017 and was amended and restated effective May 22,
2019.

 

[Signature page follows]




Ashland DCP Employees

- 17 -

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this amendment and restatement of the Plan is executed by
Ashland Global Holdings Inc. this 22nd day of May 2019.

 

ASHLAND GLOBAL HOLDINGS INC.

 

 

 

 

By:

/s/ Anne T. Schumann

 

Name:

Anne T. Schumann

 

Title:

SVP, CHRO & CIO

 

Ashland DCP Employees

- 18 -

 